PER CURIAM.
The appellant, J. H. Hampson, brought suit in the court below against the appellees, Frank Dysart, treasurer and ex officio tax-collector of Graham County, and Arthur Wight, sheriff and ex officio assessor of said county, to enjoin the collection of certain taxes alleged to have been illegally assessed against him for the year 1896, upon personal property. This case was submitted upon the same briefs and abstract, and is conceded to involve the same questions, as that of Hampson v. Adams (decided at the present term), ante, p. 335, 57 Pac. 621. For the reasons given in the opinion in that ease, the judgment here appealed from is also affirmed.